DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-29 are pending in the application.

Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:

The specification teaches inhibitory effect of instant compounds on non muscle myosin II as shown in table 1 on pages 14-22. Based on these teachings, the instant compounds will have therapeutic utility for treating specific disease conditions where non muscle myosin II inhibitors are well known in the prior art to have therapeutic utility. However, there is no teaching either in the specification or prior art references provided showing well established utility of non muscle myosin II inhibitors for treating all the disease conditions listed in instant claim 21 including every known cancer, renal disease, lung fibrosis, liver fibrosis, glaucoma, immune diseases and viral infections. There are no working examples present showing efficacy of instant compounds in animal models or in vitro cell lines of all the disease conditions listed in instant claim 21 including every known cancer, renal disease, lung fibrosis, liver fibrosis, glaucoma, immune diseases and viral infections. The instant compounds of formula (I) encompasses hundreds of thousands of compounds based on the values of various variables and therefore, in absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in animal models or in vitro cell lines of all the disease conditions listed in 

6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claims 9, 18, 20 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "NH2 and NH-CH3 (see compounds BPN-0027494, BPN-0028650, BPN 0028652 and BPN 0028899 on pages 201, 202 and 205) for the value of variable R2" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "NH2 and NH-CH3 (see compounds BPN-0027494, BPN-0028650, BPN 0028652 and BPN 0028899 on pages 225, 227 and 229) for the value of variable R2" in claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "NH2 and NH-CH3 (see compounds BPN-0027494, BPN-0028650, BPN 0028652 and BPN 0028899 on pages 251, 252 and 255) for the value of " in claim 20.  There is insufficient antecedent basis for this limitation in the claim.
In claim 20, specific disease conditions being treated are not defined.
Claim 29 depends upon claim 20 and lists several compounds including Blebbistatin (see first compound). However, Blebbistatin is excluded by a proviso in claim 20.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. Claims 1-2, 10-11 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lucas-Lopez (Org. Biomol. Chem., cited on applicant’s form 1449).
Lucas-Lopez discloses novel myosin inhibitors. The compounds 20 and 4-7 (see pages 16-17) disclosed by Lucas-Lopez anticipate the instant claims when R1 bearing ring represents phenyl ring in the instant compounds of formula (I).
10. Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Verhasselt (Bioorg. Med. Chem. Lett., cited on applicant’s form 1449).
Verhasselt discloses novel myosin inhibitors. The compounds 2-4 (see figure 1 on page 2102) disclosed by Verhasselt anticipate the instant claims when R1 bearing ring represents phenyl ring in the instant compounds of formula (I).
11. Claims 1-3, 5, 10-12, 14 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roman (J. Med. Chem.).
Roman discloses novel myosin inhibitors. The compounds 15, 25-28 and 30 (see table 1 on page 9414), compounds 31 and 35 (see scheme 7 on page 9415) and compound .
12. Claims 1-3, 5-6, 10-12, 14-15 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Verhasselt (Biomol. Chem.).
Verhasselt discloses novel myosin inhibitors. The compounds (S)-13 and (R)-13 (see scheme 2 on page 2106) disclosed by Verhasselt anticipate the instant claims when R1 bearing ring represents phenyl ring in the instant compounds of formula (I).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13. Claims 1-4, 10-13 and 19-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malnasi-Csizmanda (WO 2019/202346 A2, cited on applicant’s form 1449).
Malnasi-Cszmanda discloses myosin II inhibitors for treating various disease conditions (see claim 6). The compounds disclosed in table 3A (see pages 60-66) by Malnasi-Cszmanda anticipate the instant claims when R1 bearing ring represents heteroaryl ring in the instant compounds of formula (I).

Allowable Subject Matter
14. Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                  /CHARANJIT AULAKH/                                  Primary Examiner, Art Unit 1625